        Case 5:20-cv-05799-LHK Document 257 Filed 09/29/20 Page 1 of 2




Please, there MUST be a Ruling before 09/30/2020 as Census 2020 Staff will be
reduced after 09/30/2020 for MQAs


Tue 9/29/2020 6:37 PM
To: CAND LHKpo <lhkpo@cand.uscourts.gov>; CRD LHK <LHKCRD@cand.uscourts.gov>; Diane Miyashiro
<Diane_Miyashiro@cand.uscourts.gov>

I am writing this anonymously please ...

Please, I must stay anonymous...

Mobile Questionnaire Assistance Is one of the projects the census is ending on Sept 30, 2020.
MQAs were NOT extended until October 5, 2020. Technically we are employees up to October
3rd, 2020 but that is only to return our badges and electronics. There will be ZERO MQAs after
September 30, 2020. On October 1, 2020 Census Response Representatives are already
scheduled to proceed with their exit interviews.

 These MQAs are staffed by Census Response Representatives and each CRR are specifically
hired for the language skills that are needed in the area. We then specifically search for events in
low response areas which are historically Hard To Count.

Also if the Census Bureau has a counter argument that they are allowing Internet Self Response
continue until October 5, 2020 then that should include MQAs as MQAs are a sub operation of
Internet Self Response.

https://www2.census.gov/programs-surveys/decennial/2020/program-management/2020-
census-mobile-questionnaire-assistance-operation.pdf


https://www.census.gov/programs-surveys/decennial-census/2020-census/planning-
management/2020-mqa-operation.html

 The Census Bureau will work with partners across the United States, to identify
key locations with prominent visibility in areas with low self-response rates.
Possible locations include grocery stores and markets, houses of worship before and
after services, community festivals, public transit hubs, libraries, community
centers, and other locations where people naturally congregate. Initially, the MQA
locations will be determined based on 2020 projected self-response rates. As
households submit responses, real-time response rates will drive the MQA
locations. Because this effort is not tied to specific physical locations, MQA staff
can dynamically deploy to locations where they are most needed. MQA staff will
help respondents answer questions and directly access the Census questionnaire on
Census Bureau issued mobile devices in English, or in one of twelve non-English
      Case 5:20-cv-05799-LHK Document 257 Filed 09/29/20 Page 2 of 2


languages, or call for assistance. In addition, MQA staff will also have language
assistance guides for 59 non-English languages.
